Case 7:19-mj-03111 Document 1 Filed on 12/20/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

istrict Court
United States Distr
ONIDED STATES OF ANTERICA Southern Dist Of Texas

V.

CRIMINAL COMPLAINT
Arnoldo Perez-Melchor DEC 20 2019

q J. Bradley, Clerk Case Number: M-19-3111-M
David J. ;

IAE YOB: 1981
Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 18, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Arnoldo Perez-Melchor was encountered by Border Patrol Agents near Roma, Texas on December 18, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered
the United States on December 16, 2019, near Roma, Texas. Record checks revealed the defendant was formally deported/excluded
from the United States on February 1, 2017 through EI Paso, Texas. Prior to deportation/exclusion the defendant was instructed not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On
February 7, 2014 the defendant was convicted of 8 USC 1326 Reentry of Removed Alien After Felony Conviction and sentenced to
forty-six (46) months confinement and three (3) years supervised release term.

Continued on the attached sheet and made a part of this complaint: [_]¥es [x]No

Complaint authorized by AUSA . O00 /| / ( <

Signature of Complainant

 

 

Sworn to before me and subscribed in my presence, Amber R. Peterson
Printed Name of Complainant

December 20, 2019

Date

J Scott Hacker ,_ U.S. Magistrate Judge COON _

 

 

Name and Title of Judicial Officer Signatdte’ of ddicial Officer
